Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action in response to the Amendment filed on 7/13/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over CN103167813 to Mueterthies et al (hereinafter Mueterthies) in view of US 2014/0252936 to Holzapel and EP 2486824 to Ullman.
Claim 1). A drawer arrangement, comprising: a drawer sidewall 2 having a locking device (hook accommodating member); a wall element 20 to be transversely connected to the drawer sidewall 2, wherein the wall element, in a connected condition with the drawer sidewall 2, includes a fastening surface facing towards the drawer sidewall 2, and a bearing surface facing away from the fastening surface; and at least one furniture fitting 8 separate from the wall element 20 for connecting the wall element 20 to the drawer sidewall 2, wherein the at least one furniture fitting, in a connected condition of the wall element with the drawer sidewall, bears at least partially against the bearing surface of the wall element, so that the wall element is held on the drawer sidewall by the locking of the furniture fitting with the locking device of the drawer sidewall, and wherein the wall element includes a connecting pin 10 configured to be fixed to a railing strut 6 of a drawer 1; (Claim 3). The drawer arrangement according to claim 1, wherein the drawer sidewall 2 has a front face, the fastening surface of the wall element 20 bearing at least partially against the front face of the drawer sidewall in the connected condition of the wall element with the drawer sidewall 2; (Claim 8). The drawer arrangement according to claim 1, wherein the drawer arrangement includes at least one cover element 14 for covering the wall element, wherein the at least one cover element 14 is configured to be releasably connected to the wall element; (Claim 11). The drawer arrangement according to claim 1, wherein the wall element is a front panel of the drawer or a portion of a front panel of the drawer; (Claim 13). The drawer arrangement according to claim 1, wherein the drawer sidewall is a first drawer sidewall 2, and wherein the drawer arrangement further comprises a drawer wall which includes the wall element as a first wall element 7; Claim 14). The drawer arrangement according to claim 13, wherein the drawer wall includes at least one second wall element 7, wherein the at least one furniture fitting 8 includes a first furniture fitting 8 and a second furniture fitting 8, and wherein the first wall element 7 is to be connected to the first drawer sidewall 2 by the first furniture fitting 8, and the at least one second wall element 7 is to be connected to a second drawer sidewall 2 of the drawer by  the second furniture fitting 8; (Claim 15). The drawer arrangement according to claim 14, wherein the first wall element and the at least one second wall element are connected to one another by at least one wall profile 3, wherein the first wall element 7 and the at least one second wall element 7, together with the at least one wall profile 3, jointly form a frame for receiving a decorative plate 19, and the decorative plate 19, in a mounted condition, is at least partially received within the frame; (Claim 16). The drawer arrangement according to claim 15, wherein each of the first wall element and the at least one second wall element projects above the at least one wall profile 3 and includes at least one holder for receiving a end portion of the decorative plate 19; (Claim 17). The drawer arrangement according to claim 16, wherein the decorative plate is formed of glass, wood, plastic, metal, or stone; (Claim 18). A drawer 1 comprising at least one drawer arrangement according to claim 13; (Claim 22). A drawer arrangement, comprising: a drawer sidewall 2 having a locking device (hook accommodating member); a wall element 20 to be transversely connected to the drawer sidewall 2, wherein the wall element, in a connected condition with the drawer sidewall 2, includes a fastening surface facing towards the drawer sidewall 2, and a bearing surface facing away from the fastening surface; and at least one furniture fitting 8 separate from the wall element 20 for connecting the wall element 20 to the 
The differences being that Mueterthies fails to clearly disclose the limitations in (i) Claims 1 and 22 of the locking device of the drawer sidewall including a locking lever pre-stressed by at least one spring, wherein the at least one furniture fitting 8 is configured to be releasably locked to the locking lever of the locking device of the drawer sidewall; (ii) Claims 1 and 22 of wherein the at least one furniture fitting, in a connected condition of the wall element with the drawer sidewall, bears at least partially against the bearing surface of the wall element, so that the wall element is held on the drawer sidewall by the locking of the furniture fitting with the locking device of the drawer sidewall; (iii) Claim 2, 4-7, 12, 21; (iv) Claim 9; (v) Claim 10; and (vi) method steps in Claims 19-20.
Regarding (i) and (v), Holzapfel discloses (Claim 1). A drawer arrangement, comprising: a drawer sidewall 100 having a locking device 10, the locking device 10 of the drawer sidewall including a locking lever 11 pre-stressed by at least one spring 17 (such as shown in Figs. 8a-8g), a wall element 101 to be transversely connected to the drawer sidewall 100, wherein the wall element 101, in a connected condition with the drawer sidewall 100, includes a fastening surface facing towards the drawer sidewall Claim 10). The drawer arrangement according to claim 1, wherein the drawer sidewall 100 includes a receiving chamber (such as shown in Figs. 2a-b) for receiving a drawer pull-out guide.
Regarding (ii), and (iii), Uffmann discloses a drawer arrangement comprising (such as shown in Figs. 1-2) the limitations in (ii) Claim 1 of a drawer sidewall (not shown), a wall element 12 including a fastening surface facing towards the drawer sidewall, and a bearing surface 22 facing away from the fastening facing, at least one furniture fitting 20 for connecting the wall element to the drawer sidewall, wherein the at least one furniture fitting 20, in a connected condition of the wall element with the drawer sidewall, bears at least partially against the bearing surface 22 of the wall element, so that the wall element is held on the drawer sidewall by the locking of the furniture fitting with the locking device of the drawer sidewall; (iii) Claim 2 of wherein the bearing surface 22 of the wall element, in the connected condition with the drawer sidewall, is spaced from the fastening surface of the wall element in a direction of a longitudinal extension of the drawer sidewall; Claim 5 of wherein the furniture fitting 20 includes at least one laterally projecting wing which, in the connected condition of the wall element with the drawer sidewall, bears against the bearing surface 22 of the wall element; Claim 6 of wherein the wall element includes at least one recess for receiving the furniture fitting, wherein the furniture fitting, in the connected condition with the wall element, at least partially bears against a peripheral region of the recess and projects Claim 7 of wherein the at least one furniture fitting 20, starting from the bearing surface 22 of the wall element, can be at least partially guided through the at least one recess of the wall element; Claim 8 of wherein the drawer arrangement includes at least one cover element 10 for covering the wall element 12, wherein the at least one cover element 10 is configured to be releasably connected to the wall element (translation, [0014], line 132, “latched to the edge of the back part 12”); Claim 12 of wherein the bearing surface 22, which faces away from the fastening surface, is arranged opposite the fastening surface; Claim 21 of wherein it is provided that the at least one wing, in the connected condition of the furniture fitting with the wall element, extends substantially parallel to the bearing surface 22 of the wall element.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Uffmann, to modify Holzapfel to include the limitations in (i) Claims 1 and 22 of the locking device of the drawer sidewall including a locking lever pre-stressed by at least one spring, wherein the at least one furniture fitting 8 is configured to be releasably locked to the locking lever of the locking device of the drawer sidewall; (ii) Claim 1 of the wall element including a bearing surface facing away from the fastening surface, wherein the at least one furniture fitting, in a connected condition of the wall element with the drawer sidewall, bears at least partially against the bearing surface of the wall element, so that the wall element is held on the drawer sidewall by the locking of the furniture fitting with the locking device of the drawer sidewall; (iii) Claim 2 of wherein the bearing surface of the wall element, in the connected condition with the drawer sidewall, is spaced from the fastening surface of the wall element in a Claim 5 of wherein the furniture fitting includes at least one laterally projecting wing which, in the connected condition of the wall element with the drawer sidewall, bears against the bearing surface of the wall element; Claim 6 of wherein the wall element includes at least one recess for receiving the furniture fitting, wherein the furniture fitting, in the connected condition with the wall element, at least partially bears against a peripheral region of the recess and projects through the recess of the wall element; Claim 7 of wherein the at least one furniture fitting, starting from the bearing surface of the wall element, can be at least partially guided through the at least one recess of the wall element; Claim 12 of wherein the bearing surface, which faces away from the fastening surface, is arranged opposite the fastening surface in order to increase the overall versatility of the drawer arrangement; Claim 21 of wherein it is provided that the at least one wing, in the connected condition of the furniture fitting with the wall element, extends substantially parallel to the bearing surface of the wall element; (v) Claim 10 of wherein the drawer sidewall includes a receiving chamber for receiving a drawer pull-out guide.  
Regarding Claim 4, it is inherent that Mueterthies, as modified, meets the limitations in Claim 4 of wherein the furniture fitting, in the connected condition of the wall element with the drawer sidewall, loosely bears against the bearing surface of the wall element.
Regarding (iv) Claim 9, Mueterthies discloses that cover element 14 can be fixed to the wall element 20 in any manner by force-locking, form-locking or material-locking. Therefore, it would have been obvious and well within the level of one skilled in the art 
Regarding (vi) Claims 19-20, since Mueterthies, as modified, discloses all the structural elements recited therein, it would have been obvious and well within the level one skilled in the art to perform the method steps recited therein.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









HVT
August 23, 2021


/HANH V TRAN/Primary Examiner, Art Unit 3637